IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Elijah Perez,                          :
                    Petitioner         :
                                       :
      v.                               : No. 836 C.D. 2021
                                       : Submitted: January 28, 2022
Pennsylvania Parole Board,             :
                  Respondent           :

BEFORE:         HONORABLE RENÉE COHN JUBELIRER, President Judge
                HONORABLE ELLEN CEISLER, Judge
                HONORABLE STACY WALLACE, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                              FILED: May 19, 2022


      Petitioner Elijah Perez (Perez) petitions for review from a July 6, 2021
decision by the Pennsylvania Parole Board (Board). Therein, the Board affirmed its
February 23, 2021 decision recommitting Perez to serve 36 months of backtime as a
convicted parole violator (CPV). The Board gave Perez no credit for street time and
recalculated the maximum date on his underlying criminal sentence as July 19, 2024.
Discerning no error, we affirm.

                                   I. Background
      On May 23, 2018, in the Court of Common Pleas of Lebanon County (Trial
Court), Perez pleaded guilty to the charges of possession of a firearm by a minor;
possession of a controlled substance with intent to manufacture, sell, or deliver; and
receiving stolen property (three counts). Certified Record (C.R.) at 1. The Trial
Court ordered that Perez’s convictions be served concurrently, resulting in a total
sentence of 1 year, 6 months to 5 years in a state correctional institution. C.R. at 3.
At that time, his maximum sentence date was April 6, 2023. Id.
      On July 2, 2019, Perez was released on parole from motivational boot camp.
C.R. at 5, 9. On February 28, 2020, the Lebanon City Police Department (police)
filed a criminal complaint against him. C.R. at 14-18. Perez was charged with
terroristic threats, simple assault (two counts), false imprisonment, and theft by
unlawful taking – moveable property. C.R. at 15-16. The Board lodged a detainer
warrant against Perez on March 7, 2020, and the next day, he was arrested by the
police and confined in the Lebanon County Prison (county prison). C.R. at 10, 12.
Perez did not post bail. C.R. at 12.
      On September 30, 2020, Perez pleaded guilty to terroristic threats, simple
assault (two counts), false imprisonment, and theft by unlawful taking – movable
property; the Trial Court sentenced him on each charge to 6 months to 1 year, 11
months, and 29 days in county prison, to be served concurrently. C.R. at 43-48, 64-
66. He was given presentence credit for the time he spent in county prison from
March 8, 2020, through September 30, 2020. C.R. at 48.
      As a result of Perez’s new criminal convictions, the Board scheduled a parole
revocation hearing. C.R. at 35. Perez waived his right to the hearing, as well as to
counsel, and admitted to the new criminal convictions. C.R. at 37. By decision
mailed on February 23, 2021, the Board recommitted Perez to serve 36 months of
backtime as a CPV. C.R. at 78. The Board, in its discretion, did not award Perez
credit for the time he spent at liberty on parole because he “COMMITTED A NEW
OFFENSE THAT WAS ASSULATIVE IN NATURE” and his “BEHAVIOR
REFLECTS DOMESTIC VIOLENCE ISSUES . . . .” C.R. at 78-79. As a result,
his maximum sentence date was recalculated to July 19, 2024. C.R. at 78.



                                          2
       On March 24, 2021, the Board received Perez’s administrative remedies
form.1 C.R. at 80. Perez asserted that the Board failed to credit him for all the time
he served exclusively on the Board’s detainer warrant. Id. Also, he claimed that the
Board abused its discretion by failing to give Perez credit for all the time he spent at
liberty on parole in good standing. Id. By decision mailed July 6, 2021, the Board
denied Perez’s request for relief. C.R. 87-89. This timely Petition for Review
followed.
                                           II. Issues
       On appeal,2 Perez raises two issues. First, he claims the Board failed to give
him credit for all the time he served exclusively on its detainer warrant. Second, he
asserts the Board abused its discretion by failing to give him credit for all the time
he spent in good standing on parole.
                                        III. Discussion
       First, we address the calculation of Perez’s maximum sentence date. In his
brief, Perez contends that the Board failed to credit him for all the time he served
exclusively on its detainer warrant. He states that the Board credited him for one
day served exclusively on its warrant. As a result, he owed 1,373 days on his original
sentence. He became available to serve his original sentence on October 15, 2020,



       1
         This form was filed by Perez’s court appointed counsel. Thereafter, Perez sent two letters
to the Board, dated March 27 and May 18, 2021, stating that he wanted the Board to ignore
counsel’s appeal and instead decide the pro se appeal that he submitted. C.R. at 82, 84. The Board
responded that it had no record of Perez ever filing a pro se appeal. C.R. at 87. Thus, it would
address counsel’s filing, as it was the only timely appeal of record. Id.

       2
         Under Section 704 of the Administrative Agency Law, our standard of review in this
matter is limited to determining whether the Board violated Perez’s constitutional rights,
committed an error of law, or made findings of fact that were not supported by substantial
evidence. 2 Pa. C.S. § 704.


                                                3
the date of his parole from his new county sentence. Adding 1,373 days to October
15, 2020, results in a recalculated maximum sentence date of July 19, 2024.
       The Board responds that Perez baldly asserts that its recalculation is wrong
without explaining why it is wrong. The Board advises that at the time Perez was
paroled, he owed 1,374 days on his original sentence. He was detained on the
Board’s warrant on March 7, 2020. On March 8, 2020, he was arrested on the new
criminal charges and did not post bail. Thus, he was given credit for the one day he
served exclusively on the Board’s warrant. He became available to serve his original
sentence on October 15, 2020, when he was paroled from his new county sentence.
Adding 1,373 days to that date results in a recalculated maximum sentence date of
July 19, 2024.
       Despite Perez’s characterization of this issue as a dispute over the amount of
time he served exclusively on the Board’s warrant, in his brief, he agrees with the
Board that he was only entitled to one day of credit. Perez’s Brief at 10. Perez also
agrees that 1,373 days remained on his original sentence at the time he returned to
the Board’s custody on October 15, 2020; he again agrees that the recalculated
maximum sentence date is July 19, 2024. Id.
       Based on his own computations, it does not appear that Perez has raised any
challenge to the Board’s calculations. In any event, the law regarding presentence
credit is settled:

       [I]f a defendant is being held in custody solely because of a detainer
       lodged by the Board and has otherwise met the requirements for bail on
       the new criminal charges, the time which he spent in custody shall be
       credited against his original sentence. If a defendant, however, remains
       incarcerated prior to trial because he has failed to satisfy bail
       requirements on the new criminal charges, then the time spent in
       custody shall be credited to his new sentence.



                                          4
Gaito v. Pa. Bd. of Prob. & Parole, 412 A.2d 568, 571 (Pa. 1980) (emphasis added;
footnote omitted). Herein, Perez does not claim that he posted bail following his
March 8, 2020 arrest, and the record indicates that he did not post bail. See C.R. at
12, 63.
       Also, once sentenced by the Trial Court, Perez was required to serve the
balance of his new county sentence prior to serving the balance of his original
sentence. 61 Pa. C.S. § 6138(a)(5)(iii) (“the service of the new term for the latter
crime [(i.e., the county sentence)] shall precede commencement of the balance of
the term originally imposed [(i.e., the original state sentence)]”). Perez agrees that
following sentencing on the new convictions, he remained in county prison through
October 14, 2020. As such, that time was correctly credited to his county sentence.
Thus, Perez began serving his original sentence on October 15, 2020, and adding
1,373 days to that date results in a recalculated maximum sentence date of July 19,
2024. Perez has therefore made no showing that his maximum sentence date was
wrongly recalculated, and we reject his first claim of error.
       Second, Perez claims the Board abused its discretion by failing to award him
credit for all the time he spent in good standing on parole, i.e., from July 2, 2019,
when he was paroled, to February 26, 2020, when he was arrested on the new
criminal charges.3 Perez contends that the Board’s reasons for denying credit are
insufficient. Further, his new convictions were for misdemeanors.4

       3
        Perez’s new criminal convictions resulted from conduct that occurred on February 26,
2020. C.R. at 14.

       4
         Perez seems to suggest that because his crimes were misdemeanors, his new convictions
were minor offenses. We disagree. According to the criminal complaint, the underlying facts of
the charges of which he was convicted are as follows: Perez approached the victim, his former
intimate partner, as she was entering her apartment. C.R. at 18. Perez displayed a handgun and
(Footnote continued on next page…)

                                              5
       The Board responds that Perez was given two sufficient reasons for denying
street time credit. Specifically, he committed a new offense that was (1) assaultive
in nature, and (2) involved domestic violence issues. The Board notes that Perez
does not challenge these reasons as inaccurate.                Instead, he claims they are
insufficient without further elucidation. In support of its claim that the reasons for
denying Perez credit were sufficient, the Board cites Hoover v. Pennsylvania Board
of Probation and Parole (Pa. Cmwlth., No. 609 C.D. 2017, filed February 15, 2019),
in which we held that an offense that is assaultive in nature is an adequate reason to
deny a CPV credit for time at liberty on parole.5
       Section 6138(a)(2.1) of the Prisons and Parole Code, 61 Pa. C.S. §
6138(a)(2.1), “unambiguously grants the Board discretion to award credit to a CPV
recommitted to serve the remainder of his sentence.” Pittman v. Pa. Bd. of Prob. &
Parole, 159 A.3d 466, 473 (Pa. 2017).6 When exercising its discretion to deny credit
for time spent at liberty on parole, the Board must provide a contemporaneous
statement explaining its reason. Id. at 475. Although our Supreme Court did not
establish criteria to govern the Board’s stated reason, it noted the Board’s
explanation need not be extensive, and “a single sentence explanation is likely
sufficient in most instances.” Id. at 475 n.12. This allows the appellate court



forced her inside the apartment. Once inside, he put the handgun to her head and threatened to kill
her. Id. at 15. He also struck her in the face with the handgun, causing an abrasion. Id. He then
left the apartment with her cell phone. Id. at 16.

       5
          See Section 414(a) of the Commonwealth Court’s Internal Operating Procedures, 210 Pa.
Code § 69.414(a) (unreported Commonwealth Court opinions issued after January 15, 2008, may
be cited for their persuasive value).

       6
        There are two enumerated exceptions to the Board’s discretion to award credit, neither of
which apply here. See 61 Pa. C.S. § 6138(a)(2.1)(i)-(ii).


                                                6
reviewing the matter to have a method to assess the Board’s exercise of discretion.
Marshall v. Pa. Bd. of Prob & Parole, 200 A.3d 643, 651-52 (Pa. Cmwlth. 2018).
       In Hoover, while on parole, the parolee was arrested and ultimately convicted
of simple assault.7 As a result, the Board recommitted him as a CPV and denied him
credit for the time he spent at liberty on parole because his “[c]onviction was
assaultive in nature.” Id., slip op. at 4 (citation omitted). Before this Court, the
parolee claimed the Board’s reason was insufficient. We disagreed, concluding that
the Board sufficiently explained that it denied the parolee street time credit due to
the assaultive nature of his simple assault conviction.
       Herein, Perez claims that the Board presented “insufficient articulation of the
reasons to deny credit.” Perez’s Brief at 11. We disagree. The Board denied Perez
credit because the new convictions involved assaultive behavior and domestic
violence. Perez does not claim that the record is insufficient to establish that his new
convictions involved assaultive behavior or domestic violence.8 He merely suggests,
without citation to any law, that the Board’s reasons are insufficient to deny street
time credit. As expressed in Hoover, denying credit to a parolee because his
conviction for simple assault constitutes “assaultive” behavior is sufficient under
Pittman. Accordingly, we conclude that the Board properly exercised its discretion
to deny Perez credit under the circumstances, and we therefore reject Perez’s second
claim of error.




       7
         The Board’s decision originally stated that the parolee was also convicted of disorderly
conduct, but the error was corrected.

       8
        Nor could he since he was convicted of simple assault on a former intimate partner. See
supra note 4.


                                               7
                              IV. Conclusion
      Based on the foregoing discussion, we affirm the Board’s July 6, 2021
decision.

                                    ____________________________
                                    ELLEN CEISLER, Judge




                                     8
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Elijah Perez,                       :
                  Petitioner        :
                                    :
      v.                            : No. 836 C.D. 2021
                                    :
Pennsylvania Parole Board,          :
                  Respondent        :



                                  ORDER

      AND NOW, this 19th day of May, 2022, the order of the Pennsylvania Parole

Board, dated July 6, 2021, is hereby AFFIRMED.


                                      ____________________________
                                      ELLEN CEISLER, Judge